Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 Any objection or rejection of record in the previous Office Action, mailed on 08/05/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 29 and 34-64 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 29 and 34-64 are under the examination. Elected species are AK092120 and Hs.161434.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
Priority
5.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The provisional application (U.S. Provisional Patent Application Serial No. 62/425,549

The instant claims are entitled to benefit of 11/22/2017 priority date. 
Claim Rejections - 35 USC § 101 (New Ground necessitated by the amendments)
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 29 and 34-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1
Claim 29 recites a method for determining a risk of a breast cancer through a nucleic acid detection in a biological sample in a subject. Therefore, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: Yes). 
Step 2A Prong One
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claim is directed to a method for generating a risk score for the presence of a breast cancer in a subject that comprises performing a mammogram in a subject, detecting cell-free nucleic acid in a biological sample from a subject via sequencing or quantitative PCR, and generating a risk score based upon the data from mammogram 
Step 2A Prong Two
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in claim 29 in addition to the “performing, amplifying, analyzing and generating” method steps are “collecting” and “isolating” method steps. They do not integrate the judicial exception because it is data gathering activity that does not meaningfully limit the exception (Step 2A Prong Two: No). 
Step 2B
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim recites method steps of performing mammogram on a subject, collecting a biological sample from the subject, isolating cell-Step 2B: No). 
Claim 29 is not directed to patent eligible subject matter. 
Claims 41-43, which depend from the claim 29, recite the method steps of lysing an exosome fraction of the biological sample to release the biomarker, enriching an exosome fraction of the sample and stabilizing the exosome fraction. The specification teaches that an enriched population of exosomes can be obtained from a biological sample derived from any cell or cells capable of producing and releasing exosomes into the bodily fluid and exosome can be concentrated prior to analysis (p.21). The specification further teaches that exosomes may be concentrated or isolated from a biological sample using various techniques including density gradient centrifugation, 
	Claims 57-60 are directed to performing the method step of “generating a recommendation for the subject”. Claims recite generating a recommendation for the subject that comprises performing one or more additional tests (e.g. imaging test, MRI, mammogram, cell-free nucleic acid analysis, genetic test), providing a frequency of undergoing test in future or increasing frequency of a test. These method steps were well-understood, routine and conventional prior to the effective filing date of the invention as exemplified by the state of the art cited herein [Fu et al. Cell Biosci; 2016 
JAMA; 2012; 307;13: 1394-1404].
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claims 41-43 and 57-60 are not directed to patent eligible subject matter. 
Claims 35-40, 51-54 and 63 further limit cell-free nucleic acid. Claim 44 further limits the biological sample. Claims 44 and 56 further limits sample. Claims 45-47 and 61-62 further limit the method step of generating a risk score. Claims 48-50 further limit the subject. Claims 55 and 64 limit the method steps of “analyzing” and ”isolating”, respectively. Therefore, the limitations only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Claims 35-40, 44-56, and 61-64 are not directed to patent eligible subject matter.
Response to Arguments
8.	The response traverses the rejection on pages 9-13 of the remarks.
The response asserts the analysis of step 2A Prong One that “examiners should evaluate whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon” and “the instant claims are not directed to a judicial exception”.
The response asserts the analysis of Step 2A Prong Two analysis, as “the instant claims recite additional elements that reflect a technological improvement” and “the 
The response further asserts how the claimed subject matter sufficiently limits the alleged judicial exception to a practical application by citing Diamond v. Diehr and “…if viewed together, sufficiently limit the claimed subject matter to a practical application, for example, to aid healthcare practitioners to make better patient care decisions and generate optimized recommendations regarding suitable follow-on tests and frequency of future screenings”.
The response further asserts the analysis of step 2B, as “it is not routine or conventional to generate "a risk score for the subject based upon: i) the data from the mammogram, and ii) the data from the sequencing or the quantitative PCR analysis of the amplification products”.
This response has been thoroughly reviewed but not found persuasive.
Regarding step 2A Prong One analysis, the claim is directed to using cell-free nucleic acid obtained from biological sample from a subject for determining risk score for the presence of breast cancer for the subject. Furthermore, claim is directed to the use of mammographic data obtained from the subject to perform further analysis. The claim sets forth a correlation between a combination of the quantity of nucleic acid in a sample and the observation of the mammographic data in the breast tissue, and validity of a breast cancer diagnosis. Thus, this sets forth a judicial exception. 
Regarding step 2A Prong Two analysis, the claim is considered as a whole to evaluate as to whether the claim 29 integrates the judicial exception into a practical application. The method steps of “collecting” and “isolating” recited in amended claim 29 
Regarding step 2B analysis, each method step recited in claim 29 were routine or conventional as exemplified by the cited prior art above including the method step of generating a risk score based upon: 1) the data from the mammogram, and ii) the data from the sequencing or the quantitative PCR analysis of the amplification products.
Accordingly, the rejection is maintained. The rejection has been modified with an additional prior art as necessitated by the amendments and newly added claims.
Claim Rejections - 35 USC § 103 
(New Ground necessitated by the amendments)
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 29, 35-56 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al., PLOS ONE; 2010; 5; 12:e15573, p.1-7), in view of Lyng (Lyng et al. Molecular Oncology; 2016; 10: 1621-1626), as evidenced by NCBI GEO Query Data Set (https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE20266), GSE20266 (February 10, 2010) and MagMaxTM Viral RNA Isolation Kit user guide (Ambion, Austin, TX, Publication part number 1939M Rev.E, November 2011, p.1-26).
Zhang teaches a method that performs an assay to identify biomarkers (e.g. mRNA biomarkers) using a sample collected non-invasively for breast cancer detection (e.g. saliva sample in particular) and a preclinical validation to determine the validity of the biomarkers data (Abstract). 
With regard to claim 29 step (a), Zhang teaches performing a mammogram on a subject to generate a screening data. For example, Zhang teaches having conventional screening test including mammography for early detection of breast cancer (see p 3 col 2 para 2 and p 2 col 2 para 1). Zhang teaches performing diagnosis of breast cancer by imaging test including mammography (p.2 col 1 para 1).  
claim 29 step (b and c), Zhang teaches method step of providing a biological sample of a subject. Particularly, Zhang teaches collecting saliva samples from breast cancer patients and healthy control individuals (p.5 col 2, Table 1). 
Zhang teaches the method of isolating a cell-free RNA from saliva sample (p.5 col 2 para 3-4). Zhang further teaches analyzing mRNA biomarkers from the sample (p 3 Table 2). Zhang teaches isolating RNA from the supernatant of saliva sample using an isolation Kit (i.e. MagMaxTM Viral RNA Isolation Kit, Ambion, Austin, TX) and processing the procedure in KingFisher mL technology (Thermo Fisher Scientific, Waltham, MA) (p.5 col 2). The isolation of RNA from saliva supernatant comprises treating the sample with lysis solution (as evidenced by  Figure 1 p.8 and p.11, MagMaxTM Viral RNA Isolation Kit user guide), and collecting cell-free nucleic acid (p.8 and 11-12 of MagMaxTM Viral RNA Isolation Kit user guide). This also indicates that Zhang teaches a method step of lysing an exosome fraction of biological sample to release cell-free nucleic acid. Additionally, Zhang teaches detecting the biomarkers for breast cancer on blood and/or tissue using transcriptomic and genomic approaches (see p 2 col 1 para 1), indicating the use of nucleic acids from cells in the biological sample.  (Limitation of instant claims 35-36, 41, 44 and 64).
With regard to claim 29 step (d and e), Zhang teaches performing amplification of the isolated cell-free RNA through hybridization technique using microarray and reverse transcription quantitative PCR (RT-qPCR) (p 5 col 2 para 3-5, p 2 col 2 para 1). Furthermore, Zhang teaches performing using probe-set to perform the analysis via microarray to identify differential expression between the cancer and healthy control samples (see p 5 col 2 para 3-4). Zhang also teaches designing the primers and using 
With regard to claim 29 step (f), Zhang teaches method step of data analysis and validation of data obtained from mRNA biomarkers and other detection assay (i.e. protein biomarker) to provide probability for breast cancer for the subject (see p 6 col 1 para 2-3, abstract, p 3 Table 2, p 4 Figure 2).
With regard to claim 29, Zhang does not explicitly exemplify providing a biological sample of a subject from a population a screening mammogram test and generating data from mammogram from the subject, although Zhang teaches performing mammogram as a screening test for early detection of breast cancer. In addition, Zhang does not teach generating a risk score for the subject based on the data from the mammogram and the data from a sequencing or a quantitative PCR analysis of the amplification, although Zhang teaches determining the probability for breast cancer for the subject by generating an assessment using the data from two different tests, as described above.
With regard to claim 29, Lyng teaches a method of determining overall accuracy of early detection of breast cancer by analyzing miRNA profile combined with 
Lyng teaches performing mammography in women and detecting miRNA obtained from blood samples from the women (p 1622 col 2 para 3-4). Lyng further teaches evaluating mammography data (p 1623 col 2 para 2). Lyng teaches the method of preparing serum from the blood sample from breast cancer patients and isolating cell-free nucleic acid (i.e. RNA) from the serum (p 1622 col 2 para 3-4, see p 1624 col 2 para 3) (Limitation of claims 35, 56 and 64). Lyng further teaches performing amplification of microRNA via real-time PCR, and analyzing the data obtained from miRNA assays for 9 miRNAs including generating a risk score ( see p 1623 col 1 para 1 through col 2 para 2, Figure 1-2) (Limitation of claims 38 and 54). Lyng teaches the use of a number of assays associated with detection of miRNAs including qPCR, array or sequencing, indicating the capability of performing analyzing amplification products comprises sequencing (p 1625 col 1 para 1) (Limitation of claim 55).
Thus, Lyng teaches a method for generating a risk core for the presence of breast cancer for a subject that comprises performing mammogram in breast cancer patients, collecting blood sample from the patients, isolating cell-free nucleic acid (i.e. miRNA) from the serum obtained from the blood, performing amplification of microRNA via real-time PCR, and analyzing the data obtained from the miRNA assays, and generating the risk score suing miRNA values. Lyng also teaches performing both screening mammography and clinical mammography in women subjects (e.g. breast cancer patients and healthy controls), and collecting blood sample from the women for miRNA assays prior to clinical mammography (p 1622 col 2 para 3, p 1623 col 2 para 3-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have obtained samples from subjects who had previous had screening mammogram data, as taught by Lyng in the method by Zhang. Lyng teaches a method of assessing diagnosis of breast cancer using miRNA profile data from blood sample of the breast cancer patients in combination with mammographic data. Zhang teaches screening mammogram as conventional screening (p.3 col 2 para 2) and having follow-up screening test (p.2 col 1 para 2). Zhang further teaches the method of performing a sensitive assay providing high accuracy to identify biomarkers that correspond to breast cancer using non-invasively collected saliva samples from invasive ductal carcinoma patients. Both references teach detecting cell-
 	With regard to claims 41-43, the claims recites additional method steps of “lysing”, “enriching” and “stabilizing” an exosome fraction of the biological sample. Claim 44 recites the method that uses saliva. Zhang teaches the method that uses saliva to detect biomarkers (p.5 col 2). Furthermore, the specification teaches that exosome can be present in saliva, and exosome can be released into the extracellular environment from cells that originated from or are derived from (p.20). The specification teaches that exosomal biomarkers can be directly assayed from the biological samples or exosomes can be isolated from a biological sample and enriched prior to biomarker analysis (p.21). Therefore, Zhang teaches collecting saliva sample from the subjects to collect saliva supernatant (Figure S3). The procedure includes centrifugation of saliva to separate the supernatant of saliva (Figure S3). This step enhance concentrating exosomes that are the constituents of saliva, this is considered enriching an exosome claim 42). In addition, the specification teaches that exosomes may be concentrated or isolated from a biological sample using various techniques including centrifugation (p.21). 
Zhang further teaches the method of freezing the saliva supernatant at -80°C after isolating supernatant of saliva obtained from centrifugation process, this is considered stabilizing the exosome fraction following the enriching (Limitation of claim 43).  
With regard to claim 35-36, 38 and 54, the claims are directed to cell free nucleic acid that is RNA, and RNA is mRNA or miRNA or other types of RNAs (e.g. small RNA, snRNA, rRNAs, tRNA, siRNA etc). Zhang teaches isolating biomarker that is a cell-free RNA isolated from cell-free liquid sample (i.e. saliva) (p.5 col 2) and collecting cell-free nucleic acid, RNA (as described above). The specification describes that biological sample can be a cell free liquid including saliva (p.19). Zhang further teaches analyzing mRNA biomarkers from the sample (Table 2). (Limitations of claims 35-36 and 54)
Zhang teaches quantifying a sample of biomarker in the biological sample of the subject and comparing the sample level of biomarker to a reference level of the biomarker (e.g. analyzing mRNA biomarkers from saliva sample from breast cancer patients and comparing them to a reference level of the biomarker) (p.5 col 2). Zhang teaches identifying biomarkers in saliva that correlate to diagnose breast cancer and performing validation of the biomarkers for an accuracy of breast cancer detection (abstract, Table 2, Figure 2). Lyng teaches detecting cell-free nucleic acid that is mi-RNAs obtained from blood sample for the patients, as described above (abstract, see p claims 35, 38 and 54).
With regard to claim 37, Zhang teaches a method of analyzing RNA transcripts by microarray using a chip (p.5 col 2). All array data generated in the study are uploaded to gene expression omnibus (GEO) database (www.ncbi.nlm.nih.gov/geo/; accession no.: GSE20266) (p.5 col 2). This GSE20266 inherently includes AK092120 and Hs.161434 genes (see the evidence below). The specification discloses that the gene expression microarray data from which these values were derived were obtained from the NCBI Gene Expression Omnibus, GSE 20266 (Example 2 p.42).
With regard to claim 39-40, the claims are directed to cell-free nucleic acids that is extracellular origin or exosomal origin and the cell of origin the cell-free nucleic acids is a breast cell or a cancer cell or any combination thereof.  The specification teaches that exosome can be released into the extracellular environment from cells that originated from or are derived from, and exosome can be present in saliva (p.20). The specification further teaches that there can be a correlation between exosomes obtained from a biological sample (e.g., saliva) and exosomes obtained from a tissue (e.g., breast cancer tissue), and biomarkers within exosomes can be identical to biomarkers found in a carcinogenic tissue of a subject (p.21). Zhang teaches a method of collecting and isolating biomarkers from saliva sample using an isolation kit (p.5 col 2, Figure S3). This procedure includes collecting saliva supernatant that contains exosome and isolating biomarker RNA (as described above), thus, the biomarkers are from exosomal and extracellular origin. Zhang further teaches that a cell of origin of the biomarker is a breast cells. Zhang teaches observation of biomarkers detected from 
With regard to claims 45-47, Zhang teaches a method of determining the risk assessment via combination of a number of validated cell-free nucleic acids data that show the probability for breast cancer for the subject with an accuracy of at least 90%, a specificity of at least 90% and a sensitivity of at least 80% (Figure 2).
With regard to claims 48 and 49, the claims are directed to the subject that the subject comprises dense breast tissue and has an ambiguous mammogram, respectively. Zhang teaches a method of biomarkers detection in the sample from breast cancer subjects including invasive ductal carcinoma patients (p.5 col 2). The invasive breast cancer has been known having an association with dense area of breast tissue at the time of the invention was made (Table 1, Gill et al. Breast Cancer Research; 2006; 8; 3: 1-6). Thus, the invasive ductal carcinoma patients in the method by Zhang are considered having dense breast tissue (Limitation of claim 48). Zhang further teaches that breast cancer detection is currently based on physical examination and imaging test including mammography (p.2 col 1). The specification teaches that a subject can have an ambiguous mammogram result and dense breast tissue (p.38). The specification also teaches that the patients that are normal but have ambiguous mammograms (p.35). Therefore, it is obvious that the invasive ductal carcinoma patients in the method by Zhang can have ambiguous mammogram result (Limitation of claim 49).
With regard to claim 50, Zhang teaches performing the method in the subjects including less than 50 years of age (Table 1).
claims 51- 53, Zhang teaches the cell-free nucleic acids in the method that are transcripts of genes associated with a hallmark of cancer (see the evidence and specification p.14).  This indicates Zhang teaches two genes, AK092120 and Hs.161434 genes, that are associated with a hallmark of cancer, and detected cell-free nucleic acids comprise transcripts of at least two genes in the method.
With regard to claims 61-62, Lyng teaches performing the method of generating the risk score that comprises performing the analysis in detecting genetic test of the subject (e.g. HER2 status, ER status) and health condition of the subject (tumor size, surgical status, ) (see Table 1, abstract, p 1625 col 1 para 2-3).
With regard to claim 63, Lyng teaches “wherein the cell-free nucleic acids comprises DNA”. For example, Lyng teaches the use of cell-free RNA obtained from the blood sample, as described above. Furthermore, Lyng teaches that liquid biopsy (e.g. blood) has several advantages since circulating nucleotides (miRNA/DNA) are highly stable in the blood-stream, and the presence of miRNA in the blood of cancer patients is believed to have a half-life ranging from 15 min to several hours, similar to cell-free DNA     (p 1622 col 1 para 3). Thus, it is obvious to isolate cell-free DNA from the blood sample obtained from the blood of the breast cancer patients, instead of isolating miRNA from the blood sample in the method.  
EVIDENCE IN SUPPORT OF REJECTION
For evidence that GSE20266 has genes of AK092120 and Hs.161434. The specification disclose the biomarkers gene and associated information (p.13 Table 1). The data is obtained from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE20266 (dated February 10, 2010) and https://ftp.ncbi.nlm.nih.gov/geo/series/GSE20nnn/GSE20266/matrix (See the examples given for AK092120 and Hs.161434). 

    PNG
    media_image1.png
    280
    683
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    257
    652
    media_image2.png
    Greyscale


1566840_at (AK092120) 
    PNG
    media_image3.png
    166
    808
    media_image3.png
    Greyscale



243218_at (Hs.161434)


    PNG
    media_image4.png
    72
    528
    media_image4.png
    Greyscale



11.	Claims 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al., PLOS ONE; 2010; 5; 12:e15573, p.1-7), in view of Lyng (Lyng et al. Molecular Oncology; 2016; 10: 1621-1626), as evidenced by NCBI GEO Query Data TM Viral RNA Isolation Kit user guide (Ambion, Austin, TX, Publication part number 1939M Rev.E, November 2011, p.1-26), as applied to claims 29, 35-56 and 61-64, further in view of Berg (Berg et al. JAMA; 2012; 307; 13: 1394-1404) and Bowles (Bowles et al. Am J Roentgenol. 2010; 194(4): 1152–1159.
With regard to claims 57-60, the claims are directed to the method step of generating a recommendation for the subject comprising performing one or more additional tests, or providing frequency of undergoing a test in future or increasing frequency of a test. 
The teachings of Zhang, in view of Lyng, as applied to claims 29, 35-56 and 61-64, are fully incorporated here.
Zhang, in view of Lyng teaches does not specifically teach the method step of generation recommendation for the subject based on the risk score, although, Zhang, in view of Lyng teaches predicting breast cancer detection with increased accuracy and recommending having additional test as required. For example, Zhang teaches having biomarker test (see P 5 col 1 para 5) and the use of ultrasound and MRI imaging tests for breast cancer detection. Lyng teaches the use of ultrasound test for breast cancer detection (see p 1624 col 2 para 2). 
With regard to claim 57, which depends from claim 29, the claim recites “further comprising, based on the risk score, generating a recommendation for the subject, wherein the recommendation comprises performing one or more additional tests”.  
With regard to claim 58, which depends from claim 57, the claim recites “wherein the one or more additional tests are selected from the group consisting of: imaging test, 
Berg teaches a method of increased breast cancer detection via addition of screening imaging tests (i.e. ultrasound or MRI) to mammography in women at increased risk of breast cancer (abstract, Figure 1-2, Tables 3-4). Berg further teaches that having additional screening test provide a higher cancer detection yield and addition of MRI screening further increased detection (abstract, see p 1398 col 2 para 3 through col 3). Berg teaches adding annual ultrasound to mammography in the method that observed an increase in invasive breast cancer detection (p 1403 col 1 para 1). Berg teaches that with either MRI or ultrasound, the risks of false positives, including unnecessary biopsies, were lower for supplemental screening in women with a personal history of breast cancer than in women without (p 1401 col 2 para 1). Berg also teaches that MRI has been recommended for supplemental screening of women at high risk of breast cancer, defined as those women with a lifetime risk of 20% to 25% or greater based on family history, known or suspected BRCA or other high-risk genetic mutations (p 1400 col 3 para 2). Furthermore, Berg teaches performing the analysis for probability of tests conducted for breast cancer detection (see p 1397- col 3 through p 1398 col 1, Tables 3-4). Thus, this indicates Berg teaches performing recommending additional tests including ultrasound imaging test and MRI test. 
With regard to claims 59-60, which depends from claim 29, the claims are directed to method step of generating a recommendation for the subject, wherein the recommendation comprises providing a frequency of undergoing a test in future or increasing frequency of a test (imaging test, mammogram, cell-free nucleic acid analysis, MRI, biopsy, genetic test, and any combination thereof). 
Berg teaches performing recommending screening tests other than routine annual screening test, and providing a follow-up mammographic screening for a patient after the previous mammographic screening (see p 1395 col 1 para 3 through p 1396 col 1 para 1, and p 1396 col 2 para 4) (Limitation of claim 59).  Furthermore, Berg teaches performing the assessment for breast cancer detection that includes performing screening for further testing or short-interval follow-up (Table 4) (Limitation of claim 60).   . 	Berg does not explicitly describe performing the recommendation comprises increasing frequency of the test, for example, performing short-interval follow up.
Additionally, Bowles teaches a method of performing recommendation for short-interval follow up examination in women with a probably benign finding after breast cancer assessment via mammography in women (abstract). Bowles teaches the recommendations for a short interveal follow-up that means less than one year, usually 6 months and monitors lesions for changes at a more frequent interveal than regular screening (p2 para 1). Bowles teaches that overall, 90.9% of mammograms with probably benign findings were recommended for short-interval follow-up; 4.3% were recommended for normal follow-up, 3.0% for additional imaging, and 1.8% for biopsy or surgical consultation (abstract). Bowles teaches performing recommendations as short-interval follow-up, normal follow-up, additional imaging evaluation and biopsy or surgical evaluation (p 3 para 4). Bowles teaches that recommendations for additional imaging evaluation in 6 months were classified as short-interval follow-up instead of additional imaging evaluation. Bowles teaches recommending for immediate follow-up (additional 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have combined the methods of performing recommendations for breast cancer detection, as taught by Berg and Bowles, in the method of Zhang in view of Lyng. Zhang and Lyng teach methods of validation of diagnostic tests for breast cancer detection (e.g. biomarkers, mammography) to obtain increased accuracy for early diagnosis. Berg teaches determining supplemental cancer detection (e.g. ultrasound or MRI) in women who are identified for having a risk of breast cancer via an assessment based on previous screening tests, mammographic data in particular. Bowel also teaches recommending having additional imaging evaluation or performing the follow-up imaging test or increasing the frequency of the test, based on the assessment of mammographic data. Thus, it is obvious to have performed the method step of recommending suitable additional imaging test or biopsy, or recommending follow-up test and the interval, as taught by Berg and Bowels, in the method of Zhang in view of Lyng, in order to obtain the method comprising automatically link assessment and recommendation to perform effectively in predicting breast cancer detection. 
Response to Arguments
12.	The response traverses the rejection on pages 15-17 of the remarks.
The response that “Applicant submits that claim 29 is not obvious over the asserted combination of Zhang and NCBI GEO, because considered alone or in 
This response has been thoroughly reviewed but not found persuasive. The rejection has been modified with an additional prior art as necessitated by the amendments and newly added claims. Accordingly, the rejection is maintained.
13.	No claims are allowable.
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/           Primary Examiner, Art Unit 1634